


110 HR 6994 IH: Tule River Tribe Water Development

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6994
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  study on the feasibility and suitability of constructing a storage reservoir,
		  outlet works, and a delivery system for the Tule River Indian Tribe of
		  California to provide a water supply for domestic, municipal, industrial, and
		  agricultural purposes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tule River Tribe Water Development
			 Act.
		2.Study
			(a)AuthorizationNot later than 2 years after funds are
			 appropriated for this section, the Secretary of the Interior, acting through
			 the Bureau of Reclamation, shall complete a feasibility study to evaluate
			 alternatives (including alternatives for a phase I reservoir storage of an
			 amount of water not to exceed 5,000 acre feet) for a domestic, commercial,
			 municipal, industrial, and irrigation water supply for the Tule River Tribe of
			 the Tule River Reservation.
			(b)ReportUpon
			 completion of the study conducted under subsection (a), the Secretary of the
			 Interior shall transmit the study to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources and
			 the Committee on Indian Affairs of the Senate.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior $3,000,000 to
			 carry out this section.
			3.Conditions for
			 future projectsNo project
			 constructed in relation to the feasibility study conducted under section 2
			 shall provide water supplies for the current tribal casino, an expansion of the
			 current tribal casino, or any other tribal casino, including any current or
			 future lodging, dining, entertainment, meeting space, parking, or other similar
			 facilities in support of gaming activities. Water supplies provided from the
			 project constructed in relation to the feasibility study shall be available to
			 serve the domestic, municipal, and governmental (including firefighting) needs
			 of the tribe and its members, and other commercial, agricultural, and
			 industrial needs unrelated to gaming activities.
		
